Citation Nr: 0818191	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  06-33 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back 
disability. 

2.  Entitlement to service connection for a sleep disability. 

3.  Entitlement to service connection for a reflux 
disability. 


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from December 2003 to February 
2005 with additional prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

Prior to service entry in November 2003, the veteran 
indicated that he took Pepcid in the past.  Service medical 
records note treatment for acid reflux and low back pain.  On 
the Post-Deployment Health Assessment form in January 2005, 
the veteran indicated he had back pain, still felt tired 
after sleeping, and had frequent indigestion during 
deployment and at present.  On the Report of Medical 
Assessment in October 2005, the veteran again indicated 
having backache, reflux, and a sleep disorder. 

VA afforded the veteran examinations in August 2005 for his 
service connection claims.  The reports noted diagnoses of 
moderate obstructive sleep apnea and lumbar strain with x-ray 
evidence of anterior wedging of T11 and T12.  An examiner 
noted that the veteran failed to report to the examination 
for reflux; however VA treatment records show that the 
veteran currently has a reflux disorder.   In any case, none 
of the VA examination reports were completed in conjunction 
with review of the claims folder and the examiners did not 
discuss the etiology of any of the claimed disorders.  On 
remand, etiology opinions for each of the claimed 
disabilities must be obtained. 



Accordingly, the case is REMANDED for the following action:

1.	The RO should schedule the veteran for 
VA examinations to determine the 
etiology of his low back, sleep, and 
reflux disabilities.  The claims 
folder, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, 
and the examination report must reflect 
that the claims folder was reviewed.  
Any indicated studies should be 
performed.  

The examiner(s) should provide an 
opinion as to whether there is a 50 
percent probability or greater that the 
veteran's current low back, reflux 
disease, and/or sleep disabilities are 
related to service.  The rationale for 
all opinions expressed must also be 
provided.

2.	Then, the RO should readjudicate the 
claims.  If the benefits sought on 
appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case.  Allow an 
appropriate period of time for 
response.  Thereafter, the claim should 
be returned to this Board for further 
appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



